 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams Potato Chips,Inc.andTeamsters andChauffeurs,LocalUnion No.580, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Ind. Case7-CA-6929May 22, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn February 26, 1969, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommendingthatitcease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theDecisionand a supporting brief. The GeneralCounsel filed a brief in answer to the Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board had delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Adams PotatoChips, Inc., Lansing,Michigan, its officers,agents,successors,and assigns,shall take theaction setforth in the Trial Examiner's Recommended Order.In last paragraph of sec.II,A, ofhisDecision,the Trial Examinerinadvertently referred to Karr rather than Brett(correct spelling Bretz) astestifying in support of McKim's version of the events occurring at theAugust 27 meeting.We hereby correct this error.rrhe Respondent has requested oral argument.This request is herebydenied as the record,the exceptions and briefs adequately present theissues and the positions of the parties.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F.FUNKE, Trial Examiner:Upon a charge filedAugust 30, 1968, by Teamsters and Chauffeurs, LocalUnion No. 580,herein Local 580, against Adams PotatoChips,Inc., herein Adams or the Respondent,the GeneralCounsel issued complaintdated October 26, 1968,allegingRespondent violated Section 8(a)(1) and(5) of the Act.The amended answer of the Respondent denied thecommissionof any unfairlabor practices and denied thatLocal580 represented a majority of the employees in theappropriate bargaining unit.Thisproceeding,withthe Respondent and the GeneralCounsel represented,was heard before me at Lansing,Michigan,on January 23, 1969. A briefwas received fromthe Respondenton February19, 1969.Uponthe entire record in this caseand from myobservation of the witnesses while testifying,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE MOTION FOR JUDGMENT ON THE PLEADINGSOn December 4, 1968, Trial Examiner Charles W.Schneider issued an order granting Respondent's requestfor leave to file an amended answer and vacated in parthis previous order granting the General Counsel'smotionfor judgment on the pleadings. Summary judgment wasgranted by the Trial Examiner as to paragraphs 2 to 10,inclusive,of the complaint and denying summaryjudgment as to paragraphs 1' and 11 through 16 of thecomplaint.II.THE UNFAIR LABOR PRACTICESA. The EvidenceFollowing a petitionfiled in Case 7-RC-8230 and anelection conductedby the NationalLabor Relations BoardLocal580 was certified on September20, 1967, as theexclusivebargainingrepresentativeofRespondent'semployees in a unit described as:All driver-salesmen employed by the Employer at itsLansing,Michigan,placeofbusiness,excludingproductionemployees,officeandplantclericalemployees,professional and technical employees,guardsand supervisors as definedby the Act.I find the unit so described appropriate.Following the certificationof Local580 bargainingnegotiations were held.Based on uncontradicted testimonyI find that the parties agreed that any contractreached bythe negotiators,Donald F.Strutz and EugeneCawvey forRespondentand LloydC.McKimfor Local 580,'wouldbe subject to ratificationby Charles Seyfert,Respondent'spresident,and by vote of the employees in the bargainingunit.McKim testified that startinginNovember1967, some15bargainingmeetingswere held,concludingwith ameeting on August27, 1968. At thismeetingMcKimsubmitted to Strutz a proposed contractwhichhad twicebeen unanimously rejectedby the driver-salesmen.3 BothStrutz and McKim agreed that this proposal was identicalwiththe one whichtheyhad agreed upon butwhich thedrivers had rejected.McKim discussed it with the driverswho still wanted changes related to overages and shortages'Par. I alleges thatthe chargewas filed August 30, 1968, and served onRespondenton August 31, 1968, 1 so find.'According to McKim members of Local 580 employed by Respondentalso attended the meetings.'G.C. Exh. 5. Theoriginal tentative agreement had beenprepared byStrutz.176 NLRB No. 16 Adams Potato Chipswhich were again rejected by Strutz. McKim requestedthat the contract term be reduced from 3 years to 2 yearsand this was likewise turned down.' McKim then toldStrutz that he had learned the previous night that theinside employees received 3 weeks vacation after 10 yearsof service, and that he would like to have the proposedcontract,which provided for 3 weeks after 15 years,changed to 10 years. According to McKim, Strutz toldhim that this had been company policy and that he couldagree to it without referral to Seyfert. McKim then toldthe drivers another vote should be taken on the contract.The only change was from the 15 to 10 years servicerequirement which McKim stated had been agreed to byStrutz. Six unit employees were present and voted four totwo to accept the contract.When Strutz and CawveyreturnedMcKim said the employees had voted acceptanceand suggested that the contract, with the vacation clausechange, be signed. Strutz then told him that he would notsign the contract because he did not believe Local 580represented a majority of the employees and that theNationalLaborRelationsBoardwas going to holdanother election to determine Local 580's majority status.'McKim said he would turn the matter over to his attorneyand no furthermeetingswere held.Strutztestifiedthatafterabout6monthsofnegotiations tentativeagreementwas reached, that heprepared a contract embodying the agreement which wasrejectedunaminously by the employees and that theemployees voted five to three to strike. On or about July30, Strutz and Cawvey, at McKim's request,met with thedrivers to explain the contract. (Strutz testified it was thesame contract previously rejected).Itwas againrejectedunaminously by the drivers. On August 27, McKim metagain and six drivers were present. McKim then presentedhisown prepared version of the Respondent's priorproposal,assuringStrutz it was identical.When McKimsuggested the vacation change Strutz told him he saw noobjection but that he would seek approval from Seyfert.McKim also asked for a shorter term contract which wasturned down. McKim then returned to the room and laterannounced that the men had approved the contract byfour to two. Strutz then told him that in view of the factthat a decertification petition had been filed and that onlyfour of the drivers had approved the contract, he wouldnot submit it for approval.Cawvey's testimony supported that of Strutz respectingthe necessity of taking the vacation change back toSeyfert for approval although he admitted it was policyfor the inside employees to receive 3 weeks after 10 years.He testified briefly as to some of the difficulties thatwould be encounteredinreschedulingthedrivers toprovide for the change and that the change was neversubmitted to Seyfert for approval.Fourdriverstestified,Brett,Dolph,KarrandMoorehead and their testimonyisgenerally consistentwith that of the otherwitnesses.Karr testified thatCawvey toldMcKim that thevacationclause changewas acceptablesince it was amatter of policy with respect to the other employees andthatMcKim proceeded to make thechange.Dolph andMoorehead, on the other hand, stated that Strutz told'The contract term had been an issue throughout negotiations.'On July 18,1968, Jack H. Karr,an employee had filed a petition fordecertificationof Local 580 (Case7-RD-773)which was dismissed by theRegionalDirector forRegion 7 on July 29 on the ground that the one-yearcertification bar precluded an election. (G.C. Exhs.4-a and 4-b).131McKim he would take the vacation clause to Seyfert forapproval.'B. ConclusionsThe sole issue providing any problem is whethercomplete agreement was reached between the parties on acontract, including the change in the vacation clause. Thetestimonyofthenegotiatorsestablishesthatfullagreement had been reached on August 27 as to all otherterms.McKim's testimony indicates that Strutz readilyagreed to the vacation change on the ground that since theinside employees received 3 weeks after 10 years servicethere was no problem. His testimony is supported by oneof the driver-salesmen who attended the meeting. Strutztestified he would have to take the change back to Seyfertand he is supported by Cawvey and two of thedriver-salesmen. I do not think the issue can be decided byweight of numbers nor does the demeanor of the chiefwitnessesprovide any clue.McKim, Strutz and Cawveynot only gave every appearance of truthfulness butapparentlytrustedeachother.(WitnessStrutz'sacceptance ofMcKim's assurance that his proposedcontract did not differ from that submitted by Strutz.)This compounds the difficulty in reaching decision.Ido find, however, that complete and final agreementwas reached between the parties on August 27. Thisfinding is based upon the following extrinsic facts asdistinguished from the testimony:1.The change in the vacation clause requested byMcKim was a minor one and conformed to the currentpolicy of the Respondent with respect to inside employees.Isee no reasonwhy such a change would have to bereferred to Seyfert and I accept McKim's testimony thatStrutz said the change imposed no difficulty.2.Strutz never stated that the vacation clause was thereason for rejecting the agreement. Strutz stated thatRespondent doubted Local 580's continuing majoritystatus and was therefore rejecting the contract.3.The conduct of McKim at the meeting of August 27indicated that he would accept the contract proposed bytheRespondent if he could have it ratified by themembership. All changes which were proposed by McKimand refused by Respondent were discarded by McKim andit is evident that he was willing to accept the agreementproposed by Respondent.Itherefore find that by refusing to sign the contractagreed upon by the parties, including the change in thevacation clause from 15 to 10 years of service foreligibilityfora 3-week vacation, Respondent violatedSection 8(a)(5) of the Act.I cannot accept Respondent's contention that Local 580lost itsmajority status during the certification year andthatRespondent was thereby relieved of its bargainingobligation. It is clear as any proposition in labor law canbe that an employer is not relieved of his obligationduring the certification year absent unusual circumstances.'The mere filing of a decertification petition during theexempted period does not serve to justify a good faithdoubt on the part of the employer.8 The allegation thatthe meeting of six employees was a "rump" meeting and'Dolph was a witnessforRespondentand while his testimony, as therecord reveals,was unclear as to everything else that was said he didclearly state that Strutz told McKim he would go toSeyfert forapprovalof the vacation change.Moorehead was likewise a witness for Respondent.'Ray Brooksv.N.L.R.B.,348U.S. 96;CelaneseCorporation ofAmerica.95 NLRB 664.'Ridge Citrus Concentrate.Inc.133 NLRB 1178. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the vote of four to two in favor of the contractindicates a loss of majority are no more than self-servingallegations.Itherefore find that by refusing on August 27 torecognize and bargain with Local 580 as the exclusivebargaining representative of its employees in the unitfound appropriate hereinRespondent violated Section8(a)(5) and(1) of the Act.III.THE REMEDYHaving found the Respondent has engaged in and isengaging in certain unfair labor practices it shall berecommended that it cease and desist therefrom and takecertainaffirmativeactionnecessary to effectuate thepurposes of the Act.Having found that Respondent and Local 580 reachedagreement on all substantive provisions of a contract(General Counsel's Exhibit No. 5) on August 27, 1968,and that said contract was ratified by the memberemployees of Local 580 on that date it shall berecommended that Respondent be ordered to execute, signand give effect to all the terms and conditions of saidcontract.'It shall be further recommended that Respondent makethe employees in the unit found appropriate herein wholeforany loss of benefits they may have suffered fromAugust 27, 1968, by reason of Respondent's failure to giveeffect to said contract to the date of compliance with thisRecommended Order.'Upon the foregoing findings and conclusions,and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.By refusing to execute, sign and give effect to thecontract agreed by the parties on August 27, 1968, and byrefusing,on that date to recognize Local 580 as theexclusivebargaining agent of its employees in a unitappropriate for the purposes of collectivebargaining,Respondent violated Section 8(a)(5) and (1) of the Act.2.The unit appropriate for the purposes of collectivebargaining is:All driver-salesmen employed by the Employer at itsLansing,Michigan,placeofbusiness,excludingproductionemployees,officeandplantclericalemployees,professional and technical employees,guardsand supervisors as defined in the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERIt is hereby recommended that the Respondent, AdamsPotato Chips, Inc., its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a)Refusingto execute,sign and giveeffect to thecontractagreedupon by the parties of August 27, 1968.'In view of this it is to be understood that the usual bargaining orderrecommended herein will be prospective only and will not requirebargaining with respect to the contract I find has been agreed upon.'5N.L.R.B.v. JosephT.Strong d/b/a StrongRoofing dInsulatingCo.,393 U.S. 357.(b)Refusing to recognize and bargain in good faithwith Local 580 as the exclusive collective-bargaining agentof its employees in the unit found appropriate herein.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelyand in good faith with Local 580 as the exclusivecoolective-bargaining agent of its employees in the unitfound appropriate herein.(b) Execute,sign,and maintain in effect all the termsand conditions of the contract agreed upon by the partieson August 27, 1968.(c)Make whole its employees in the unit foundappropriate herein for any loss of benefits they may havesuffered from August 27, 1968, by reason of its failure togive effect to the terms and conditions of said contract.(d) Post at its place of business at Lansing, Michigan,copiesof the attached notice marked "Appendix.""Copies of said notice, on forms to be provided by theRegional Director for Region 7, after being duly signed byan authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices arenot altered, defaced or covered by other material.(e)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Decision,what steps it has taken to comply herewith.""In theevent thatthisRecommended Order is adopted by the Board,the words"a Decisionand Order"shall besubstituted for the words "theRecommendedOrder of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a decree of the United States Court ofAppeals Enforcing and Order"shallbesubstituted for the words "aDecision and Order.""In the event that this RecommendedOrder is adopted by the Board,this provisionshall bemodified toread:"Notify the Regional Director forRegion 7,inwriting,within 10 days from the date of this Order, whatsteps Respondent has takento comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain, upon request, withTeamsters and Chauffeurs Union No. 580, as theexclusive bargaining agent of our employees in the unitdescribed as follows:All driver-salesmen employed by us at our Lansing,Michigan,place of business,excluding all productionemployees,officeandplantclericalemployees,professionaland technical employees,guards andsupervisors as definedin the Act.WE WILL sign and maintain in effect all the termsand conditions of a contract agreed upon between LocalUnion No. 580 and us on August 27, 1968, and saidcontract, as agreed upon, shall provide for 3 weeksvacationafter 10 years of service.WE WILL give effect to all the terms of said contractfrom August 27, 1968, and reimburse our employees for Adams Potato Chips133any loss of benefits they may have suffered because weThis noticemust remainposted for 60 consecutive daysfailed to give effect to such contract on August27,from the date of postingand must notbe altered, defaced,1968.or coveredby any othermaterial.ADAMSPOTATO CHIPS,If employees have anyquestion concerning this noticeINC.or compliance with its provisions,theymay communicate(Employer)directlywiththeBoard'sRegionalOffice,500 BookDatedByBuilding,1249WashingtonBoulevard,Detroit,Michigan(Representative)(Title)48226, Telephone 313-226-3244.